DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response, filed 1/22/21, has been entered. Claims 1-7, 9-10, 12-20, and 57-58 are pending with claims 21-56 being previously cancelled, claims 8 and 11 being currently cancelled, and claims 57-58 being currently added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (US 20150008045), alone.
Regarding claim 17: Downton discloses a drilling system comprising a drill bit 12, a shaft 16, 24. 120 coupled to the drill bit, that rotation of the shaft causes the drill bit to rotate, a substantially tubular housing 10, 110, positioned around at least a portion of the shaft between the drill bit and a mud motor of the drilling system (Figs. 1-3 - 
Downton, in Fig. 2, does not explicitly disclose that the one or more pistons are configured to extend outward of an exterior of the housing in response to pressure communicated to the chamber. However, in Fig. 3, Downton discloses that an extendable structure 126 can be configured to extend from an exterior of the housing in response to pressure communicated to the chamber Fig. 3; [0042]). 
Downton discloses several embodiments of a downhole steering system. It is the examiner’s position that as Downton discloses several aspects of a steering system and states that although specific embodiments have been described with reference to the accompanying drawings, it will be appreciated that a number of modifications and alterations may be made thereto within the scope of the invention, it would have been obvious to combine the various embodiments of Downton. Thus, at the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have combined the disclosed embodiments of Downton. One having ordinary skill in the art would have seen from Downton’s disclosure that the disclosed embodiments are structure, systems, and methods that 
Regarding claim 18: Downton discloses that the valve comprises a valve element and a biasing member, that the valve is configured to actuate in response to a rotation speed of the housing, a drilling fluid pressure or velocity, or both (Figs. 2, 3; [0041], [0042]). 
Allowable Subject Matter
Claims 1-16, 20, and 57-58 are allowed.
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments, filed 1/22/2021, with respect to the rejections of claims 1-20 been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/25/2021